ORDER TO SHOW CAUSE
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that ROBERT B. CLARK of WASHINGTON, D.C., who was admitted to the bar of this State in 1979 and who was suspended from practice for a period of three months by Order dated March 4, 1998, and who remains suspended at this time, be disbarred, and good cause appearing;
It is ORDERED that ROBERT B. CLARK show cause before this Court on Tuesday, May 4, 1999, at 2:00 p.m. in the Supreme Court courtroom, Hughes Justice Complex, Trenton, why he should not be disbarred or otherwise disciplined; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that respondent shall file an original and eight copies of his brief with the Clerk of the Court, and serve two copies of the brief on the Office of Attorney Ethics, on or before April 16, 1999, and the Office of Attorney Ethics shall serve and file a responding brief, if any, on or before April 27,1999;- and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension, and that he shall continue to comply with Rule 1:20-20 dealing with suspended attorneys.